Citation Nr: 1613946	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  11-18 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred for medical services performed by Shands Hospital in Gainesville, Florida on March 8, 2011.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran served on active duty from June 1965 to April 1968.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision issued by the Department of Veterans Affairs (VA) Medical Center (VAMC), in Gainesville, Florida.

FINDINGS OF FACT

1.  The Veteran received medical services provided by Shands Hospital on March 8, 2011, including an MRI of the brain.   
 
 2.  The evidence indicates that VA did not approve a request for prior authorization for the medical services in question.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses for the medical services provided by Shands Hospital on March 8, 2011 have not been met.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.52(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The Veteran is seeking payment or reimbursement of private medical services received at Shands Hospital on March 8, 2011.  These medical services primarily consisted of an MRI of the brain that was performed on the Veteran at Shands Hospital on that date.  The MRI was part of follow-up care status post a vestibular schwannoma resection performed in March 2010.  

At the time of the March 8, 2011 private medical service, the Veteran had a 100 percent overall rating assigned to his service-connected disabilities.  
 
The medical evidence does not suggest, nor does the Veteran allege, that the services were provided during any "emergency" situation.  Rather, the Veteran has asserted that he was informed by Shands Hospital that VA had provided prior authorization for the medical services, such that the cost of it would be covered by VA.   

Even in non-emergent situations, when VA facilities or other government facilities are not capable of furnishing economical medical services because of geographic inaccessibility or are not capable of furnishing the specific care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. 
§ 1703(a); 38 C.F.R. § 17.52(a).  However, hospital care or medical services in public or private facilities, whether under a contract or an individual authorization, will only be authorized, under specified circumstances for treatment of: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).   

In a June 2011 notice of disagreement, the Veteran's wife indicated that the representative from Shands Hospital had assured her that the VA had approved the Veteran's follow-up MRI.  

Based on this assurance, the Veteran underwent the MRI.  Then, after the MRI, the Veteran went to the Shands Hospital physician's office for a follow-up visit.  However, when he arrived, he was informed that the visit had not been approved and that he would need to go to VA for follow-up.  

Subsequently, the Veteran received a bill for the cost of the MRI from Shands Hospital.  The Veteran's wife indicated that they did not feel that they should have to pay for these charges because she had informed the Shands Hospital representative that the Veteran would not come for the MRI unless the VA had already approved it.  Thus, she asked that VA ensure that Shands Hospital waived the charge for the MRI.  

On a July 2011 Form 9, the Veteran indicated that Shands Hospital works with the VAMC on a daily basis.  Consequently, the Veteran felt sure that Shands would not jeopardize their relationship with the VAMC by doing the MRI without approval.  

Given the Veteran's 100 percent disability rating, he is considered to have a total disability permanent in nature from service-connected disability and could qualify for private non-emergent private health services, if the remainder of the requirements of 38 C.F.R. § 17.52 are met.  

Unfortunately, the evidence indicates that the services provided by Shands Hospital were not subject to a contract between this facility and VA, nor were they authorized by VA.  In this regard, a March 8, 2011 VA progress note indicates that VA received a call from the Shands Hospital radiology department.  The representative from Shands indicated that the Veteran had been scheduled that day for an MRI and follow- up visit with a Shands physician.  Consequently, the VA representative asked the Shands Hospital representative to fax over a request for VA review of the procedure.  Subsequently, the VAMC Chief Medical Officer disapproved the request for authorization and the VA representative called back the Shands representative to inform her of this.  However, upon receiving the call, the Shands representative indicated that she had misunderstood the earlier communication and had thought the advisement that VA would "work up" the request for review of approval was actually an approval by VA of payment for the treatment, with the approval paperwork to be sent later.  

Consequently, Shands Hospital had proceeded to provide the Veteran with the MRI and would thus need to appeal VA's denial of payment.  The VAMC Chief Medical Officer then subsequently considered the appeal but issued a denial or payment or reimbursement based on the medical services having not been authorized and the VAMC being available to provide these services.  

Considering the documentation of record and the assertions of the appellant and the Veteran, the evidence does not establish that VA authorized payment for the March 8, 2011 MRI at Shands Hospital.  Rather, the evidence indicates that the Shands Hospital representative misunderstood the instruction from the VA representative that she provide a request for such authorization as VA's actual authorization.  This misunderstanding is clearly documented in the March 8, 2011 progress note.  There is no indication from this note or from any of the other medical documentation of record that tends to indicate that the VA representative communicated approval of payment of the procedure.  Rather, she indicated that it was necessary for a "request for review" to be sent to VA, which in turn reasonably indicates that an approval decision had not yet been made. The Veteran's wife has asserted that the Shands Hospital representative's own notes indicate that she received an initial verbal o.k. from VA for payment for the MRI and later that same day received a rejection.  However, such a notation has not been submitted by the Veteran or by Shands Hospital and is not otherwise a part of the record.  Also, the wife's account of what is contained in the note is not inconsistent with a finding that the Shands Hospital Representative misunderstood the VA representative's advisement to submit a request for approval, erroneously thinking that it was an actual approval.  

Additionally, the record shows that Shands Hospital and the VAMC had cooperated on previous care for the Veteran that was pre-approved by the VAMC.  Also, Shands Hospital is located in extremely close proximity to the VAMC. Thus, the Board presumes that the two facilities need to regularly cooperate with each other concerning patient care, including obtaining any necessary pre-authorizations for such care, on a fairly regular basis.  (This presumption is also supported by the Veteran's report that Shands Hospital works with the VAMC on "a daily basis").   Consequently, the Board presumes that Shands Hospital would have had a policy in place to clearly confirm necessary VA pre-authorization for procedures such as an MRI and should have been aware that an advisement to send VA a request for review of the MRI procedure was a clear indication that VA had not yet given authorization of payment for the procedure.  

Thus, considering all of the above factors, the weight of the evidence is against a finding that VA actually provided pre-authorization of the MRI at Shands Hospital on March 8, 2011.  Accordingly, the Veteran's claim for payment or reimbursement of the cost of these services must be denied.  38 C.F.R. § 17.52; Alemany, 9 Vet. App. 518 (1996).

The Veteran's representative has referenced a December 2009 medical progress note indicating that local fee basis care had been approved for an ENT consultation, including labs/x-rays, PT evaluation, diagnostic imaging and one-follow up visit apparently as an indicator that VA had preauthorized the March 8, 2011 Shands Hospital MRI.  

However, on its face, this note refers to an upcoming consultation with appropriate diagnostic testing rather than the March 8, 2011 brain MRI, which took place almost 15 months later.  The representative also refers to subsequent notes from 2010 showing care for the Veteran at Shands Hospital that was authorized by VA.  However, these notes also do not provide any indication that the March 8, 2011 MRI was authorized by VA; rather, they simply indicate that earlier care at Shands Hospital, including the Veteran's surgery in March 2010, and some subsequent follow up care, was authorized for payment by VA.    

The Veteran's representative has also argued that the Veteran relied on VA error in communicating authorization for payment of the March 8, 2011 MRI and that because of this reliance, he should be provided equitable relief.   See 38 U.S.C.A. § 503(b).  However, even assuming there was any error on the part of VA, the Board does not have the authority to grant eligibility to benefits simply because it might perceive the result to be "equitable."  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The authority to award equitable relief is committed solely to the discretion of the Secretary under 38 U.S.C.A. § 503(a), and the Board is without jurisdiction to consider matters solely under the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

The Board sympathizes with the Veteran's situation in this case, as the evidence indicates that he would not have gone to Shands Hospital for the MRI had he not been informed by the Shans Hospital representative that VA had authorized payment for the procedure.  However, as noted, the Board is not empowered to provide equitable relief even if a VA error has been established.  Similarly, the Board has no power to order Shands Hospital to affirmatively waive payment of the amount it has charged to the Veteran for administration of the MRI.  However, the Board is hopeful that Shands Hospital will affirmatively waive the amount charged for the procedure in recognition of the Veteran's detrimental reliance on the assurance of  the Shands Hospital representative.    
 
II.  Due Process

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board also notes that in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  Thus, it is not clear that the VCAA actually applies to a special claim for reimbursement under Chapter 17, such as the instant claim.  Additionally, the Veteran was actually provided a VCAA notice letter in relation to this claim in July 2011 and was provided an appropriate opportunity to respond.  (This letter included an advisement to tell VA about any evidence the Veteran wished VA to obtain and provide a release to give VA authority to attempt to obtain such evidence).  Further, the Veteran and his representative have demonstrated actual knowledge of the evidence necessary to substantiate the instant claim (i.e. evidence indicating that the private medical services in question were pre-authorized by VA).  Moreover, the appellant was given appropriate notice of the basis for the decision in this case through issuance of the initial March 2011 decision and a subsequent July 2011 statement of the case and has had a sufficient opportunity to submit evidence and argument.  Finally, neither the Veteran nor his representative has identified (for VA to obtain) any additional outstanding evidence pertinent to the instant claim.  

The Board notes that in her June 2011 notice of disagreement, the Veteran's wife indicated that Shands Hospital records indicate that their representative did receive a verbal approval from VA for the payment for the MRI but that later that day this payment was rejected.  Notably, neither the Veteran nor the hospital submitted the record to which the Veteran's wife referred, nor did the Veteran submit a release of information to allow VA to obtain it.  Consequently, even if the VCAA is applicable, without provision of an appropriate release, VA did not have a duty to attempt to obtain this record.   38 C.F.R. § 3.159(c)(1); Wood v. Derwinski, 1 Vet. App. 190 (1991).   

In sum, the Board finds that any deficiency in VA's notice or development action is harmless error and will proceed to issue a decision in this case.  

ORDER

Payment or reimbursement of private medical expenses incurred for medical services performed by Shands Hospital in Gainesville, Florida on March 8, 2011.    



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


